Citation Nr: 0619629	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-19 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of 
fractured tailbone.

5.  Entitlement to service connection for urticaria claimed 
as a skin condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
PTSD, hearing loss, tinnitus, residuals of a tailbone 
fracture, and urticaria.

The veteran and his wife testified before an RO hearing 
officer in September 2004.  A transcript of the hearing is of 
record.  

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, residuals of fractured tailbone, and 
urticaria are addressed herein, whereas the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The claimed bilateral hearing loss, tinnitus, residuals 
of fractured tailbone, and urticaria, are neither 
etiologically related to service nor may a sensorineural 
hearing loss or degenerative arthritis be presumed to be so 
related.


CONCLUSION OF LAW

Bilateral hearing loss, tinnitus, residuals of fractured 
tailbone, and urticaria were neither incurred in or 
aggravated by active duty, nor may a sensorineural hearing 
loss or degenerative arthritis be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim for 
bilateral hearing loss, tinnitus, and residuals of fractured 
tailbone was received in October 2002 and a claim for a skin 
condition was received in December 2002, both after the 
enactment of the VCAA.  

An RO letter dated in November 2002, before the original 
adjudication of the claims, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his conditions were caused 
by or aggravated by service.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claims and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  A second letter 
concerning the requirements of VCAA was sent to the veteran 
in May 2004.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because these claims are being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of these claims would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a sensorineural 
hearing loss or degenerative arthritis is manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1131.  Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Court or Appeals for Veterans Claims (Court) 
has consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

After review of the evidence of record, the Board finds that 
service connection for the veteran's bilateral hearing loss, 
tinnitus, residuals of tailbone fracture, and skin condition 
is not warranted as these disabilities are not shown to have 
been incurred in service.  38 C.F.R. § 3.303 (2005).  In 
addition, the veteran is not shown to have a current hearing 
loss or tinnitus disability.  38 C.F.R. § 3.303 (2005).

In this regard, the Board notes that the veteran's service 
medical records are of record and have been reviewed.  The 
August 1966 entrance Report of Medical History shows that the 
veteran reported having recurrent back pain.  The examiner 
noted that the veteran had back pain and muscle spasm from a 
previous car accident, and hospitalization after a hayrack 
ran over his back and a manure spreader ran over his stomach.  
During the entrance physical examination, he was noted to 
have no disabilities, and his hearing tested normal 
throughout all ranges.  Service medical records reflect 
treatment in July 1967 for plantar verrucae (warts) of the 
feet.  With treatment, the warts resolved in about three 
weeks.  The remaining service medical records are void for 
any treatment for or diagnosis of hearing loss, tinnitus, a 
tailbone fracture, or a skin condition.  The November 1969 
separation Report of Medical History shows the veteran 
reported having back trouble but the examiner noted no 
significant findings.  On that history, the veteran stated 
that he had been a computer operator for 36 months.  The 
separation examination also shows no disabilities, with 
normal hearing upon testing.  .  Further, the veteran's Form 
DD-214 shows that his military occupational specialty was 
Personnel Specialist and he was not shown to have been in 
combat.

Regarding the veteran's bilateral hearing loss and tinnitus, 
the veteran testified during his September 2004 RO hearing 
that during basic training, he was next to an explosion pit 
that was close to his ear that went off.  He also stated that 
he was sent to a Prisoner of War camp where they took a 45 
and repeatedly discharged it next to his ear.  The veteran's 
personnel records were reviewed and do not show that he was 
involved in combat or that he was a prisoner of war.  
Moreover, the veteran's separation examination shows that he 
had normal hearing.  His Report of Medical History, obtained 
at the time of his separation, listed his occupation for the 
prior 36 months as a computer operator.  

Regarding any present hearing loss or tinnitus, the veteran 
has not submitted any evidence to show that he has a current 
hearing loss disability or tinnitus disability.  As service-
connection is only granted for a current disability that is 
related to an in-service injury or disease, and the veteran 
is not found to have a current disability or found to have an 
in-service injury or disease of hearing loss or tinnitus, the 
Board finds that service connection for his hearing loss and 
tinnitus is not warranted.  38 C.F.R. § 3.303 (2005).

Concerning the residuals of a fractured tailbone, as 
previously stated, service medical records make no reference 
to a tailbone fracture.  Post-service medical records include 
a December 2002 letter from the veteran's private physician, 
W.W., D.O., which states that he treated the veteran for the 
past thirty years and the veteran had complained of back pain 
during that entire period, from his first visit to the 
current time.  He also stated that the veteran reported that 
his back pain originated from an injury while in the service.  
W.W., D.O. stated that he had no direct knowledge of the 
veteran's injury to the back while in service, but had no 
reason to discount the veteran's report.  Although the 
veteran's physician noted that the veteran had back pain for 
30 years, or approximately since 1972, the Board notes that 
the physician has admitted to not having direct knowledge of 
an injury to the veteran's back in service.  In addition, it 
appears that the veteran has not provided Dr. W.W. with the 
pre-service history of back injuries resulting from 
automobile and farm accidents.  In this case, the Court has 
held that a post-service reference to injuries sustained in 
service without a review of service medical records is not 
competent medical evidence.  Grover v. West, 12 Vet. App. 
109, 112 (1992).  Therefore, the Board does not find the 
December 2002 letter from the private physician to be 
competent evidence to show that the veteran has a current 
back disability that was incurred in service.  Further, 
evidence of the first occurrence of the veteran's back injury 
is approximately in 1972, which is more than one year after 
the veteran's discharge from service.  Therefore, service 
connection for his back disability cannot be presumed.  
38 C.F.R. § 3.307, 3.309 (2005).  As there is no evidence 
showing incurrence of an in-service injury or disability of 
the back in service that is linked to the veteran's current 
back disability, the Board finds that service connection for 
residuals of tailbone fracture is not warranted.  38 C.F.R. 
§ 3.303 (2005).

Finally, regarding the veteran's skin condition, the veteran 
was briefly treated for plantar verrucae (warts) in service, 
which resolved without residual disability.  January 2003 VA 
treatment record shows that the veteran had bumps with liquid 
pustules on his hands that had been there for the past 34 
years.  Further, a January 2003 private medical record from 
St. Mary's Hospital shows a diagnosis of urticarial reaction 
probably to amoxicillin.  A February 2003 VA treatment record 
shows a diagnosis of a chronic skin condition.  In a June 
2003 letter, the veteran's private physician, W.W., D.O., 
stated that he had treated the veteran for various skin 
conditions, such as dermatitis or eczema.  The pertinent 
features were rash and blistering lesions.  The physician 
stated that the veteran's skin condition was present at the 
time of his first visit 33 years prior and had continued to 
the present time.  In an April 2004 letter, the same private 
physician, W.W., D.O., stated that the veteran reported to a 
VA treating nurse and physician that his skin condition was a 
result of his military service and had been present for more 
than 30 years.  Although the veteran testified during his 
August 2004 RO hearing that training in the gas chambers 
during service caused his current skin condition, and while 
he was a prisoner of war, he was exposed to gas that caused 
his skin condition, the Court has held that as a layman, the 
veteran does not have the necessary medical training or 
expertise to determine the cause of a medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  
Further, there is no documentation to show that the veteran 
was a prisoner of war in service.  Therefore, while the 
veteran was treated for warts on the feet in service, it is 
not shown that he has since received treatment for foot 
warts, nor has it been shown that any present skin disorder 
was present in service; therefore, the Board must find that 
service connection for a skin disorder is not warranted.  
38 C.F.R. § 3.303 (2005).


ORDER

1.  Entitlement to service connection for hearing loss is 
denied.

2.  Entitlement to service connection for tinnitus is denied.

3.  Entitlement to service connection for residuals of 
fractured tailbone is denied.

4.  Entitlement to service connection for urticaria claimed 
as a skin condition is denied.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD.

The Board notes that the veteran has a current diagnosis of 
PTSD as diagnosed by his private physician, W.W., D.O., and 
shown in a June 2003 letter from the same physician.  Further 
the veteran reported three stressors for his PTSD:  
witnessing an automobile accident that injured and may have 
killed his Company Commander with the accident occurring in 
January or February of 1967; learning of the death of his 
friend, Lt. James Asher, in 1968; and learning of the death 
of Sargent Jack Honna, who died in a civilian automobile 
accident around December of 1968.  

The RO has not attempted to verify that the automobile 
accident occurred and that the fellow servicemen were killed 
during the veteran's service.  Therefore, the Board finds 
that the RO should verify through all available sources, 
including the United States Army and Joint Services Records 
Research Center (JSRRC), these incidents occurred during the 
veteran's service.

Moreover, the veteran testified during his September 2004 RO 
hearing that he participated in an operation in Vietnam 
titled Operation Garden Plot Extension, just after the time 
of Martin Luther King's death.  While service personnel 
records make no reference to service outside the continental 
United States, the RO should verify through all appropriate 
sources whether the veteran participated in any operation in 
Vietnam.

Further, the Board notes that during service, in his August 
1966 entrance Report of Medical History, the veteran reported 
that he had depression or excessive worry.  In July 1967, the 
veteran received psychiatric treatment and complained of 
recent absent mindedness.  His wife also reported that he had 
a change in temperament and he was snappy.  He also had 
occasional sleeplessness.  The veteran was also treated in 
August 1967 for vague complaints of forgetting.  Later in 
August 1967, he returned for follow-up treatment where he 
appeared angry with his way of life in the Army, but denied 
that there was a problem.  There was a note that stated that 
the veteran was showing some improvement regarding his 
immaturity.  In his November 1969 separation Report of 
Medical History, the veteran reported that he had a loss of 
memory.  Hence, the Board finds that the RO should afford the 
veteran a VA mental health examination and request that the 
examiner render an opinion as to whether these symptoms are 
related to any current acquired psychiatric disorder.  In 
addition, if the veteran's in-service stressor(s) is(are) 
verified, the examiner should also render an opinion as to 
whether the veteran has a PTSD diagnosis that is related to 
this(these) verified in-service stressor(s).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the service connection 
for an acquired psychiatric disorder, to 
include PTSD claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The U.S. Army and Joint Services 
Records Research Center (JSRRC) should be 
requested to verify whether the veteran 
participated in an Operation Garden Plot 
Extension in Vietnam around April 1968, 
and whether James Asher was in the 
veteran's unit and died in 1968. If a 
negative response is received, the veteran 
and his representative should be notified 
so as to allow them an opportunity to 
obtain such information.

3.  The RO, through the appropriate 
department should attempt to verify 
through local authorities, if possible, 
1) whether an automobile accident occurred 
in the veteran's unit in January or 
February of 1967 that injured and may have 
killed the veteran's Company Commander; 2) 
whether Sargent Jack Honna was in the 
veteran's unit and died in a civilian 
automobile accident around December of 
1968;.

3.  After the above development, but 
regardless of the outcome, the RO should 
afford the veteran a VA psychiatric 
examination to determine the nature and 
etiology of the veteran's PTSD and other 
acquired psychiatric disorders.  The 
examiner should be provided a list of 
stressors verified by the RO.  The claims 
file and a separate copy of this remand must 
be provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  If the veteran's stressors 
have been verified, the examiner should 
determine whether the veteran has PTSD based 
on a verified in-service stressor.  The 
examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors.  If PTSD is 
diagnosed, the examiner must explain whether 
and how each diagnostic criterion is or is 
not satisfied, and identify the verified 
stressor(s) supporting the diagnosis.

Relating to the veteran's claim of service 
connection for an acquired psychiatric 
disorder, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the veteran has an 
acquired psychiatric disorder that had its 
onset in service.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the veteran's 
claims folder.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


